Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 25, 2019

The Court of Appeals hereby passes the following order:

A20D0109. CHRISTOPHER ALLEN LARKIN HILL v. JULIA MORGAN
    HILL.

      In this pending divorce action, Christopher Allen Larkin Hill (“Husband”)
seeks discretionary review of the “Order Declaring Defendant A Vexatious Litigant.”
We, however, lack jurisdiction.
      “Generally, an order is final and appealable when it leaves no issues remaining
to be resolved, constitutes the court’s final ruling on the merits of the action, and
leaves the parties with no further recourse in the trial court.” Thomas v. Douglas Co.,
217 Ga. App. 520 (457 SE2d 835) (1995). In this case, the order addresses only the
Husband’s ability to continue to file motions in the action and does not constitute a
final ruling on the merits of the action.
      Because the order appealed is not a final order, Husband was required to follow
the procedures for interlocutory review as set forth in OCGA § 5-6-34 (b). See
generally Miller v. Miller, 282 Ga. 164, 164-165 (646 SE2d 469) (2007)
(interlocutory application required to appeal “Final Judgment and Decree of Divorce”
in which trial court reserved ruling on parties’ eligibility for certain government
benefits). Where both discretionary and interlocutory application procedures apply,
the applicant must follow the interlocutory appeal procedure and obtain a timely
certificate of immediate review before filing an application. See Miller, 282 Ga. at
164-165; see also OCGA §§ 5-6-34 (b); 5-6-35 (a) (2).
     Husband’s failure to follow the proper appellate procedures deprives us of
jurisdiction over this application, which is hereby DISMISSED.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 10/25/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.